Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 11, 2018 (the “Amendment No. 3 Effective Date”), among NABORS
INDUSTRIES, INC., a Delaware corporation (the “US Borrower”), NABORS DRILLING
CANADA LIMITED, an Alberta corporation (the “Canadian Borrower”), NABORS
INDUSTRIES LTD., a Bermuda exempted company (“Holdings”), HSBC BANK CANADA, as
the Canadian Lender, the other Lenders party hereto (such other Lenders,
collectively with the Canadian Lender, the “Exiting Lenders” and each
individually an “Exiting Lender”), CITIBANK, N.A., as administrative agent
solely for the US Lenders under the Existing Credit Agreement (as hereinafter
defined) (in such capacity, the “Predecessor Administrative Agent”), and
Wilmington Trust, National Association, as administrative agent solely for the
US Lenders under the Credit Agreement (as hereinafter defined) (in such
capacity, the “Successor Administrative Agent”).

 

RECITALS:

 

WHEREAS, the US Borrower, the Canadian Borrower, Holdings, the Canadian Lender,
the US Lenders and the Predecessor Administrative Agent are parties to that
certain Credit Agreement dated as of November 29, 2012 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit Agreement”;
the Existing Credit Agreement, as amended by this Amendment, the “Credit
Agreement”);

 

WHEREAS, the US Borrower and the Canadian Borrower have requested that the
Predecessor Administrative Agent, the US Lenders and the Canadian Lender amend
certain terms of the Existing Credit Agreement as set forth herein;

 

WHEREAS, the Predecessor Administrative Agent has agreed to resign as
administrative agent for the US Lenders under the Existing Credit Agreement;

 

WHEREAS, the Successor Administrative Agent has agreed to become the successor
administrative agent for the US Lenders under the Credit Agreement;

 

WHEREAS, after giving effect to this Amendment, the Exiting Lenders’ Commitments
will be permanently reduced to US$0 and the Exiting Lenders will no longer be
Lenders under the Credit Agreement; and

 

WHEREAS, the Exiting Lenders, the Predecessor Administrative Agent and the
Successor Administrative Agent are willing to enter into this Amendment on the
terms and conditions contained herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.1            Defined Terms.  Capitalized terms used but not otherwise
defined in this Amendment shall have the meaning given to such terms in the
Existing Credit Agreement, as amended hereby.

 

Section 1.2            Amendments.  In reliance on the representations,
warranties, covenants and agreements contained in this Amendment, and subject to
the satisfaction of the conditions precedent set forth in Section 1.6 hereof,
the Existing Credit Agreement is hereby amended as follows effective as of the
Amendment No. 3 Effective Date:

 

a.              Section 1.01 of the Existing Credit Agreement is hereby amended
as follows:

 

--------------------------------------------------------------------------------


 

i.                  The following definitions are hereby amended and restated in
their respective entireties as follows:

 

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent solely for the US Lenders, and each other
person appointed as a successor pursuant to Section 13.06.

 

“Arrangers” means any lead arrangers and/or bookrunners appointed under this
Agreement at any time after the Amendment No. 3 Effective Date.

 

“Loan Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, and the US Notes (if any).

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make loans pursuant to Section 2.20 up to
the amount set forth in the written agreement executed by such Swingline Lender
pursuant to which such US Lender agrees to be a Swingline Lender, as the same
may be (a) reduced from time to time pursuant to Section 2.08 or Section 2.20 or
(b) increased from time to time pursuant to Section 2.20(e).

 

“Swingline Lenders” means any US Lender that agrees in writing after the
Amendment No. 3 Effective Date to provide Swingline Loans in accordance with the
provisions hereof.

 

“US Revolving Commitment” shall mean, with respect to each US Lender, the
commitment, if any, of such US Lender to make US Revolving Loans hereunder up to
the amount set forth on Schedule I, or in the Assignment and Assumption pursuant
to which such US Lender assumed its US Revolving Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.22 and (c) reduced or
increased from time to time pursuant to assignments by or to such US Lender
pursuant to Section 14.04.  The aggregate principal amount of the US Lenders’
Revolving Commitments immediately following the effectiveness of Amendment No. 3
on the Amendment No. 3 Effective Date is US$ 666,250,000.

 

ii.               The following definitions shall be added to Section 1.01 of
the Existing Credit Agreement, in alphabetical order:

 

“Amendment No. 3” shall mean that certain Amendment No. 3 to Credit Agreement,
dated as of October 11, 2018, among the US Borrower, the Canadian Borrower,
Holdings, Citibank, N.A., as the Predecessor Administrative Agent, the
Administrative Agent, as the Successor Administrative Agent, the US Lenders
party thereto and the Canadian Lender.

 

2

--------------------------------------------------------------------------------


 

“Amendment No. 3 Effective Date” shall mean October 11, 2018.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230, as amended.

 

“Extended Credit Facility” shall mean that certain Credit Agreement, dated as of
October 11, 2018, by and among Nabors Industries, Inc., a Delaware corporation,
as the US borrower, Nabors Drilling Canada Limited, an Alberta corporation, as
the Canadian borrower, Nabors Industries LTD., a Bermuda excepted company, the
other guarantors party thereto, the financial institutions party thereto as
lenders, and Citibank, N.A., as administrative agent.

 

b.              Section 2.08(c) of the Existing Credit Agreement is hereby
amended by deleting the last sentence thereof.

 

c.               Article III of the Existing Credit Agreement is hereby amended
by adding the following as Section 3.19 after the end of Section 3.18 of the
Existing Credit Agreement:

 

Section 3.19                            Beneficial Ownership Certification.

 

The information included in the Beneficial Ownership Certification provided on
or prior to the Amendment No. 3 Effective Date by the US Borrower to the
Administrative Agent is true and correct in all respects.

 

d.              Section 9.04(o) of the Existing Credit Agreement is hereby
amended and restated in its entirety as:

 

(o) Liens securing the Extended Credit Facility (and any Indebtedness
thereunder) from time to time.

 

e.               Section 9.05 of the Existing Credit Agreement is hereby amended
by:

 

i.                  deleting the word “and” at the end of clause (x) thereof;

 

ii.               replacing the period at the end of clause (xi) thereof with
the words “; and”; and

 

iii.            adding the following clause (xii) following the end of clause
(xi) thereof:

 

(xii) encumbrances or restrictions contained in, or existing by reason of, the
Extended Credit Facility.

 

f.                Section 9.06 of the Existing Credit Agreement is hereby
amended by:

 

i.                  deleting the word “and” at the end of clause (j) thereof;

 

3

--------------------------------------------------------------------------------


 

ii.               replacing the period at the end of clause (k) thereof with the
words “; and”; and

 

iii.            adding the following clause (l) following the end of clause
(k) thereof:

 

(l) Indebtedness under the Extended Credit Facility and guaranties thereof made
by any Subsidiary, and any extension renewal, replacement or refinancing (or
successive extensions, renewals, replacements or refinancings), in whole or in
part, of the foregoing.

 

g.               Section 13.01 of the Existing Credit Agreement is hereby
amended by adding the following clause (c) after the end of clause (b):

 

(c)                                  Notwithstanding anything herein to the
contrary, in each instance where discretionary rights or powers conferred upon
the Administrative Agent may be exercised or refrained from being exercised, the
Administrative Agent shall have the absolute right, in its sole discretion, to
consult with, or seek the affirmative or negative vote from, the US Required
Lenders or, if otherwise applicable, the US Lenders, and it may do so pursuant
to a negative notice or otherwise.

 

h.              Section 13.06 of the Existing Credit Agreement is hereby amended
by deleting paragraph (b) in its entirety.

 

i.                  Clauses (iii) through (v) and clause (viii) of
Section 14.01(a) of the Existing Credit Agreement are hereby amended and
restated in their respective entireties as follows:

 

(iii)                               if to the Administrative Agent:

 

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention:  Jeffery Rose

Telecopy: (612) 217-5651

Email: JRose@WilmingtonTrust.com

 

(iv)                              [reserved];

 

(v)                                 [reserved];

 

(viii)                  Notwithstanding the foregoing provisions of this clause
(a) (unless the Administrative Agent requests that the provisions of clause
(a) be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of any Approved Electronic Communication by
any other means, the Obligors shall deliver all Approved Electronic
Communications to the Administrative Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to such electronic mail address (or
similar means of electronic delivery) as the Administrative

 

4

--------------------------------------------------------------------------------


 

Agent may notify to the applicable Borrower in accordance with this clause
(a) above.  Nothing in this clause (a)(viii) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Obligor in any manner authorized in this Agreement or to
request that any Borrower effect delivery in such manner.

 

j.                 Schedule I of the Existing Credit Agreement is hereby
replaced with Schedule 1 hereto and Schedule I hereto shall be deemed to be
attached as Schedule I to the Credit Agreement.  After giving effect to this
Section 1.2(j), each US Lender that is an Exiting Lender shall (i) cease to be a
Lender under the Credit Agreement (provided that each of the Exiting Lenders
shall remain as indemnified parties under Section 14.03 of the Credit Agreement
and shall maintain the benefit of each other provision set forth in
Section 14.05 of the Credit Agreement that survives the repayment of the Loans
and termination of Commitments) and (ii) cease to have any commitments to lend
under the Credit Agreement.  This Section 1.2(j) shall be deemed to become
effective immediately following the effectiveness of the other amendments to the
Existing Credit Agreement set forth in this Section 1.2.

 

k.              Schedule II of the Existing Credit Agreement is hereby deleted
in its entirety.

 

Section 1.3            Omnibus Deletion of Canadian Credit Facility.  In
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, and subject to the satisfaction of the conditions precedent
set forth in Section 1.6 hereof, it is the intention and agreement of the
parties hereunder that there shall no longer be any Canadian credit facility
(including any Canadian Loans) provided hereafter under the Credit Agreement. 
In furtherance of the foregoing, each of the Borrowers and each of the Exiting
Lenders (including the Canadian Lender) hereby agree, without limitation, that
(a) each of Article IV, Section 6.02, Article VIII, Article X,
Section 11.01(b) and Section 12.02 are hereby deleted in their entirety,
(b) after giving effect to this Amendment, there shall be no Canadian Borrower
or Canadian Lender under the Credit Agreement (provided that Canadian Lender
shall remain as an indemnified party under Section 14.03 of the Credit Agreement
and shall maintain the benefit of each other provision set forth in
Section 14.05 of the Credit Agreement that survives the repayment of the Loans
and termination of Commitments), (c) after giving effect to this Amendment the
Canadian Lender shall cease to have any commitments to lend under the Credit
Agreement and (d) all defined terms and phrases in the Existing Credit Agreement
that apply solely to Canadian Loans and Canadian Lender shall be deemed to be
deleted as the context requires.

 

Section 1.4            Replacement of Administrative Agent.  Pursuant to
Section 13.06 of the Existing Credit Agreement, the Predecessor Administrative
Agent hereby resigns as administrative agent under the Existing Credit Agreement
effective as of the Amendment No. 3 Effective Date.  The US Lender Parties and
the US Borrower hereby waive any requirement of a notice by the Predecessor
Administrative Agent of its resignation or any waiting period that may be
required under Section 13.06 of the Existing Credit Agreement (including,
without limitation, the US Lender Party Appointment Period) and hereby accept
and acknowledge the effectiveness of the resignation of the Predecessor
Administrative Agent as the administrative agent under the Existing Credit
Agreement as of the Amendment No. 3 Effective Date. Pursuant to Section 13.06 of
the Existing Credit Agreement, the Successor Administrative Agent is hereby
appointed as administrative agent under the Credit Agreement and hereby becomes
the successor administrative agent and is vested with all the rights and duties
of the Predecessor Administrative Agent and the Predecessor Administrative Agent
is discharged from its duties and obligations in its capacity as administrative
agent under the Existing Credit Agreement. Upon the effectiveness Predecessor
Administrative Agent’s resignation pursuant to this Amendment as administrative
agent under the Existing Credit Agreement and the other Loan Documents, the
provisions of Article XIII, Section 14.03 and Section 14.05 of the Credit
Agreement shall continue in effect for the benefit of the Predecessor
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be

 

5

--------------------------------------------------------------------------------


 

taken by any of them while the Predecessor Administrative Agent was acting as
Administrative Agent under the Existing Credit Agreement and shall extend to all
actions taken prior to or to be taken hereafter by Predecessor Administrative
Agent in furtherance of the replacement contemplated by this Section 1.4.

 

Section 1.5            Assignment of Rights.  The Predecessor Administrative
Agent hereby grants, bargains, sells, assigns, transfers and conveys on an as-is
basis and without recourse and without any warranty or representation of any
nature, express or implied, all of which are expressly disclaimed, to the
Successor Administrative Agent, and the Successor Administrative Agent hereby
assumes and accepts, all of the Predecessor Administrative Agent’s rights,
titles, interests, privileges, claims, demands and equities, in each case in its
capacity as administrative agent under the Existing Credit Agreement and the
other Loan Documents, existing and to be existing in connection with the
Existing Credit Agreement and such other Loan Documents; provided that (a) the
Predecessor Administrative Agent expressly reserves all rights and benefits
accruing to it in connection with any indemnity and reimbursement obligations
owed by the Loan Parties under the Existing Credit Agreement or such other Loan
Documents upon the terms and conditions therein and (b) the Successor
Administrative Agent does not assume, and shall not be obligated to pay, perform
or discharge any claim, debt, obligation, expense or liability of the
Predecessor Administrative Agent of any kind, whether known or unknown, absolute
or contingent, under the Loan Documents or otherwise, arising out of any act or
omission of the Predecessor Administrative Agent occurring on or before the date
hereof. The Predecessor Administrative Agent makes no representation or warranty
to the Successor Administrative Agent with respect to (w) any statements,
warranties or representations made in or in connection with this Amendment, the
Existing Credit Agreement or any other Loan Document (other than statements
expressly made by the Predecessor Administrative Agent in this Amendment),
(x) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any guaranty thereunder or the Register (other
than the execution of this Amendment by the Predecessor Administrative Agent),
(y) the financial condition of the Borrowers, Holdings, any of their
Subsidiaries or other Affiliates or any other person obligated in respect of any
Loan Document, or (z) the performance or observance by the Borrowers, Holdings,
any of their Subsidiaries or other Affiliates or any other person of any of
their respective obligations under any Loan Document.

 

Section 1.6            Conditions Precedent.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:

 

a.              The Predecessor Administrative Agent shall have received
counterparts of this Amendment duly executed by the US Borrower, the Canadian
Borrower, Holdings, the Successor Administrative Agent, the Exiting Lenders
(which shall include the Canadian Lender and constitute the US Required Lenders)
and each Swingline Lender;

 

b.              The Successor Administrative Agent shall have received
counterparts of (i) this Amendment duly executed by the US Borrower, the
Canadian Borrower, Holdings, the Predecessor Administrative Agent, the Exiting
Lenders (which shall include the Canadian Lender and constitute the US Required
Lenders) and each Swingline Lender and (ii) its administration fee letter, in
form and substance satisfactory to the Successor Administrative Agent, executed
by the US Borrower;

 

c.               The Successor Administrative Agent shall have received, at
least three Business Days prior to the Amendment No. 3 Effective Date, a
Beneficial Ownership Certification from each Borrower that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation; for purposes hereof,
(i) “Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, and
(ii) “Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230,

 

6

--------------------------------------------------------------------------------


 

as amended;

 

d.              The Predecessor Administrative Agent and the Successor
Administrative Agent shall have received such other documents as each may
reasonably request to effectuate the amendments and the transfer of
administrative agent functions contemplated hereby;

 

e.               The US Borrower and the Canadian Borrower shall have paid the
fees required to be paid to the Predecessor Administrative Agent, the Successor
Administrative Agent, the Canadian Lender and the US Lenders, as applicable,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including the legal fees and expenses of Vinson & Elkins
L.L.P., counsel to the Predecessor Administrative Agent, and of Willkie Farr &
Gallagher LLP, counsel to the Successor Administrative Agent) required to be
reimbursed or paid by the Loan Parties hereunder or under any other Loan
Document, including any fees and expenses incurred by the Predecessor
Administrative Agent in connection with Sections 1.4 and 1.5 hereof; and

 

e.                     All Loans under the Existing Credit Agreement shall have
been repaid (including all accrued but unpaid interest thereon and any costs
required under Section 2.16 of the Existing Credit Agreement) so that the
outstanding principal balance of all Loans both immediately before and
immediately after giving effect to this Amendment is $0 and the US Borrower and
the Canadian Borrower shall have paid all accrued and unpaid fees in favor of
the Lenders under the Existing Credit Agreement.

 

Section 1.7            Representations and Warranties.  The US Borrower
represents and warrants to the Predecessor Administrative Agent and the
Successor Administrative Agent, and the Canadian Borrower represents to the
Canadian Lender, that, as of the date hereof (a) all of its representations and
warranties set forth in the Loan Documents are true and correct in all respects,
except that any representation or warranty which by its terms is made as of a
specified date shall be true and correct only as of such specified dates,
(b) the execution, delivery and performance of this Amendment by it are within
its corporate power and authority and has been duly authorized by appropriate
corporate action, (c) this Amendment constitutes the legal, valid and binding
obligation of it enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and general principles of equity,
and (d) other than those already obtained in connection herewith, there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance validity and enforceability
of this Amendment.

 

Section 1.8            Reaffirmations; Release.

 

a.              Each Borrower hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Existing Credit Agreement are and remain in full
force and effect, including its obligations under Section 14.03.

 

b.              Holdings hereby ratifies, confirms, acknowledges and agrees that
its obligations under Article XI of the Existing Credit Agreement are and remain
in full force and effect and that Holdings continues to guarantee, in accordance
with the terms of such Article XI (as amended hereby), the prompt payment in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the US Guaranteed Obligations, and its
execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by Holdings in connection with

 

7

--------------------------------------------------------------------------------


 

the execution and delivery of any amendments, consents or modifications of or
waivers to, any of the Loan Documents.

 

c.               Each Borrower and each other Loan Party and their respective
successors and assigns (collectively, the “Releasing Parties”), hereby forever
release, discharge and acquit the Predecessor Administrative Agent and each of
its officers, directors, shareholders, employees, agents, successors, assignees,
representatives and affiliates (collectively, the “Released Parties”) from any
and all claims, demands, actions, remedies, causes of action, debts,
liabilities, damages, costs (including, without limitation, attorneys’ fees and
all costs of court or other proceedings), expenses and losses of every kind of
nature (including, without limitation, offsets, reductions, rebates or claims of
usury and claims with respect to the negligence of any of the Released Parties)
at this time known or unknown, direct or indirect, fixed or contingent, in law,
by statute or equity, which the Released Parties, for, upon or by reason or
arising, directly or indirectly, out of any act, occurrence, transaction or
omission occurring from the beginning of time to the date of execution of this
Amendment if related, directly or indirectly, in any way to the Existing Credit
Agreement, any of the other Loan Documents or Sections 1.4 or 1.5 hereof.

 

Section 1.9            Confirmation and Effect; No Waiver.

 

a.              The provisions of the Existing Credit Agreement shall remain in
full force and effect in accordance with its terms following the Amendment No. 3
Effective Date, and this Amendment shall not constitute a waiver of any
provision of the Existing Credit Agreement or any other Loan Document, except as
expressly provided for herein. Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Existing Credit Agreement as amended hereby, and each
reference to the Credit Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Credit Agreement shall mean and
be a reference to the Existing Credit Agreement as amended hereby.

 

b.              Neither the execution by the Predecessor Administrative Agent,
Successor Administrative Agent or the Lenders of this Amendment, nor any other
act or omission by the Predecessor Administrative Agent, Successor
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Amendment or which may occur in the future
under the Credit Agreement and/or the other Loan Documents. Similarly, nothing
contained in this Amendment shall directly or indirectly in any way whatsoever
either: (i) impair, prejudice or otherwise adversely affect the Successor
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (ii) except as expressly provided herein, amend or
alter any provision of the Existing Credit Agreement, the other Loan Documents,
or any other contract or instrument, or (iii) constitute any course of dealing
or other basis for altering any obligation of the Loan Parties or any right,
privilege or remedy of the Beneficiaries under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.

 

Section 1.10                             Miscellaneous.

 

a.              This Amendment may be executed in counterparts (and by different
parties hereto in

 

8

--------------------------------------------------------------------------------


 

different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by email (in .pdf or
similar format) or fax shall be effective as delivery of a manually executed
counterpart of this Amendment. Headings, subheadings and captions used herein
are for the convenience of the parties only and shall not be used to construe
the meaning or intent of any provision hereof.

 

b.              Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

c.               For the avoidance of doubt, the Successor Administrative Agent
is not a Lender under the Credit Agreement or the other Loan Document and shall
not have obligations of a Lender.

 

d.              This Amendment is a “Loan Document” as defined in and under the
Existing Credit Agreement and the provisions of Section 14.03 of the Existing
Credit Agreement shall apply with like force to this Amendment and the
transactions contemplated hereby, including as may arise after the date hereof.

 

e.               This Amendment and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Amendment or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.  Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment.

 

f.                EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/Clark Wood

 

Name:

Clark Wood

 

Title:

Controller

 

 

 

 

 

 

 

NABORS DRILLING CANADA LIMITED

 

 

 

 

 

 

 

By:

/s/George McHardy

 

Name:

George McHardy

 

Title:

Vice President

 

 

 

 

 

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

 

 

By:

/s/Mark Andrews

 

Name:

Mark Andrews

 

Title:

Corporate Secretary

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as the Predecessor Administrative Agent, a US Lender and an
Exiting Swingline Lender

 

 

 

 

 

 

 

By:

/s/Maureen Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Successor Administrative

 

 

 

 

 

By:

/s/Jeffrey Rose

 

Name:

Jeffrey Rose

 

Title:

Vice President

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK CANADA, as the Canadian Lender

 

 

 

 

 

By:

/s/John Schmidt

 

Name:

John Schmidt

 

Title:

Assistant Vice President

 

 

Energy Financing

 

 

 

 

By:

/s/Ryan Smith

 

Name:

Assistant Vice President

 

Title:

Energy Financing

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a US Lender

 

 

 

 

 

 

 

By:

/s/Michael Bustios

 

Name:

Michael Bustios

 

Title:

Senior Vice President

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a US Lender

 

 

 

 

 

 

 

By:

/s/Donna DeMagistris

 

Name:

Donna DeMagistris

 

Title:

Authorized Signatory

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a US Lender

 

 

 

 

 

By:

/s/Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a US Lender

 

 

 

 

 

By:

/s/Tyler Ellis

 

Name:

Tyler Ellis

 

Title:

Director

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as an Exiting Swingline Lender and a US Lender

 

 

 

 

 

By:

/s/Shannon Cunningham

 

Name:

Shannon Cunningham

 

Title:

Director

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a US Lender

 

 

 

 

 

 

 

By:

/s/James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

ARAB BANKING CORPORATION (B.S.C.), NEW YORK BRANCH, as a US Lender

 

 

 

 

 

 

 

By:

/s/Richard Tull

 

Name:

Richard Tull

 

Title:

Head of Wholesale Banking

 

 

North America

 

 

 

 

By:

/s/David Giacalone

 

Name:

David Giacalone

 

Title:

Chief Risk Officer

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a US Lender

 

 

 

 

 

By:

/s/Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

RIYAD BANK, HOUSTON AGENCY, as a US Lender

 

 

 

 

 

By:

/s/Michael Meiss

 

Name:

Michael Meiss

 

Title:

General Manager

 

 

 

 

By:

/s/Manny Cafeo

 

Name:

Manny Cafeo

 

Title:

Operations Manager

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

 

MUFG BANK, LTD. (f/k/a BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a US Lender

 

 

 

 

 

By:

/s/Anastasiya Haurylenia

 

Name:

Anastasiya Haurylenia

 

Title:

Authorized Signatory

 

[Nabors Industries, Inc. – Amendment No. 3]

 

--------------------------------------------------------------------------------


 

Schedule I

 

US Lender Commitments

 

NAME OF LENDER

 

APPLICABLE PERCENTAGE

 

US REVOLVING COMMITMENT

 

PNC Bank, National Association

 

22.51407130

%

US$

150,000,000

 

Deutsche Bank AG New York Branch

 

16.51031895

%

US$

110,000,000

 

HSBC Bank USA, N.A.

 

15.94746717

%

US$

106,250,000

 

Compass Bank

 

15.00938086

%

US$

100,000,000

 

U.S. Bank National Association

 

15.00938086

%

US$

100,000,000

 

Australia and New Zealand Banking Group Limited

 

7.50469043

%

US$

50,000,000

 

China Merchants Bank Co., Ltd.

 

7.50469043

%

US$

50,000,000

 

TOTAL:

 

100.00000000

%

US$

666,250,000

 

 

--------------------------------------------------------------------------------